— Appeal from a judgment of the Supreme Court at Special Term (Graves, J.), entered October 12, 1983 in Washington County, which denied petitioner’s application for a writ of habeas corpus in a proceeding pursuant to CPLR article 70, without a hearing. 11 Petitioner is incarcerated at Attica Correctional Facility* serving a sentence of 6 to 12 years for the crime of rape in the first degree. Petitioner seeks a writ of habeas corpus on the grounds that he had not been present at the Wade and Huntley hearings preceding his criminal trial and had not waived his right to be present. In its decision, Special Term denied the application, noting that petitioner had failed to submit any factual basis to support his contentions and that, since his direct appeal from the judgment of conviction was still pending, the question was properly reviewable on the appeal. We concur with Special Term’s decision. I Habeas corpus is not an appropriate remedy when contentions of trial error can be reviewed directly by appeal or pursuant to CPL article 440 in the court of conviction (People ex rel. Davis v Coombe, 97 AD2d 667). We find no reason to depart from traditional procedure in the instant case. H Judgment affirmed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Mikoll, JJ., concur.

 When the petition was initially filed, petitioner was an inmate at Great Meadow Correctional Facility.